[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM FILED APRIL 22, 1997 CT Page 3768
The plaintiff, by amended complaint dated August 20, 1996 brings this action against the High Sheriff of Hartford County, claiming that the defendant unlawfully discharged the plaintiff from his employment as a special deputy sheriff. The prayer for relief seeks money damages, attorneys fees, punitive damages and costs, in addition to a prayer for a temporary and permanent injunction.
The defendant moves to dismiss the action, claiming sovereign immunity and that the action is barred by General Statutes §4-165.
General Statute § 4-165 grants to the defendant immunity from personal liability, unless the conduct is wanton, needless or malicious. It does not grant immunity from actions requesting injunctive relief. Likewise, the common law prohibition againstpersonal liability of the state employee does not appear to extend to actions for injunctions seeking reinstatement for wrongful discharge. See Antimerella v. Rioux, 229 Conn. 479, 488
(1994) Footnote 13. Consequently it is unnecessary for the court to reach the contention of the defendant that he is immune from personal liability, so as to interpret that portion of the complaint that alleges that the discharge was "as a result of the intentional unlawful acts of the defendant.
The court has jurisdiction over this action, at very least by virtue of the claim for injunctive relief. As to the claims for monetary damages the procedural method to take issue with that claim for relief is by motion to strike, Practice Book § 152 (3).
The court has jurisdiction. The motion to dismiss is denied.
SULLIVAN. L., J.